NOT RECOMMENDED FOR PUBLICATION
                               File Name: 20a0616n.06

                                          No. 19-2284

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT

                                                        )
                                                                                  FILED
 UNITED STATES OF AMERICA,                                                   Oct 30, 2020
                                                        )
                                                        )               DEBORAH S. HUNT, Clerk
        Plaintiff-Appellee,
                                                        )
                                                        )      ON APPEAL FROM THE
 v.
                                                        )      UNITED STATES DISTRICT
                                                        )      COURT FOR THE WESTERN
 KENNETH LEON CALHOUN,
                                                        )      DISTRICT OF MICHIGAN
                                                        )
        Defendant-Appellant.
                                                        )


       Before: McKEAGUE, THAPAR, and LARSEN, Circuit Judges.

       LARSEN, Circuit Judge. Law enforcement officers searched Kenneth Calhoun’s home

pursuant to a probationary search clause. They recovered illegal drugs and other items indicating

that Calhoun had violated his probation conditions and federal law. After a federal grand jury

indicted him for possession of a controlled substance with intent to distribute, Calhoun moved to

suppress this evidence, arguing that officers lacked the reasonable suspicion required for a

warrantless probationary search. The district court denied the motion. Calhoun then entered a

conditional guilty plea, reserving his right to appeal the denial of the suppression motion. This

appeal followed. For the reasons below, we AFFIRM the district court’s denial of Calhoun’s

motion to suppress.

                                               I.

       On August 2, 2018, Probation Officer Elizabeth Loney and police officers from the

Kalamazoo Valley Enforcement Team (KVET) searched Kenneth Calhoun’s home on Wallace
No. 19-2284, United States v. Calhoun


Avenue in Kalamazoo, Michigan. During the search, they recovered crystal methamphetamine,

marijuana, seven bottles of codeine syrup, a gun magazine with .22 caliber ammunition, and other

“drug-related” items.

       At the time, Calhoun was on probation following a Michigan conviction for

“delivery/manufacture of marijuana.” Calhoun had signed a probation order requiring him to

submit to a warrantless search if probation officers had “reasonable cause” to suspect that he was

in possession of prohibited items, such as weapons or controlled substances.

       About a week prior to the search, a known confidential informant met with Investigator

Benjamin Ulman. The informant told Ulman that someone had stolen $20,000 from Calhoun’s

home on Wallace Avenue and that Calhoun had paid his brother, James Douglas White, to retaliate

by “shoot[ing] up” a house on Kalamazoo’s east side. Ulman knew that officers had responded to

that shooting just days earlier.

       Ulman relayed the informant’s report at the next weekly Kalamazoo-area “crime reduction

meeting”—a weekly gathering of law enforcement agencies to share information about ongoing

criminal investigations. Sergeant Michael Ferguson and Probation Officer Loney were among

those who attended the meeting, held on August 1, 2018. Calhoun’s usual probation officer,

Anthony Tyus, was on vacation that week and did not participate in the meeting or the search of

Calhoun’s home.

       What Loney learned at the crime reduction meeting prompted her to run Calhoun’s name

through her computer system; there, she discovered that he was subject to a probationary search

clause. She also noted that the home address Calhoun had last reported to Tyus matched the

Wallace Avenue address the informant had relayed to Ulman. Calhoun’s probation conditions

required him to obtain written permission from his probation officer before changing his residence.



                                                -2-
No. 19-2284, United States v. Calhoun


       Loney and Ferguson decided to conduct a probation compliance check at Calhoun’s home.

Believing that Calhoun might have weapons in the house, they planned the check for the next day,

August 2, so that they would have time to secure the assistance of other officers. In preparation,

Ferguson drove past the Wallace Avenue residence twice on August 1. The first time, he saw a

black Mercedes parked in front of the house, and on his second pass, he saw Calhoun driving the

Mercedes at a nearby intersection on Wallace Avenue.

       On August 2, Loney arrived at Calhoun’s home with an intern and several police officers,

including Ferguson. When they approached, they saw Calhoun standing in a group on the

sidewalk, apparently filming a rap video. Sergeant Brian Cake, Ferguson, and other officers

approached Calhoun, identified themselves, and said that a probation officer wanted to do a

walkthrough of the house. Calhoun responded that he did not live in the house and that he was

staying with his sister. Cake testified that Calhoun’s demeanor became “more defensive” and that

he made “a lot of strange movements” after they approached. Calhoun told the officers that no

one was in the house, that he did not have a key, and that he would need to call his girlfriend to

open the door for him. He held his phone to his ear and appeared to be calling someone.

       After getting permission from Loney, Ferguson took the keys from the black Mercedes,

which was parked in the street in front of the house with its engine running and windows down.

Ferguson had noticed a key attached to the key fob in the car and thought it was likely a key to the

house. He proceeded to the porch with the keys but found the front door unlocked, contrary to

Calhoun’s claims. And a key attached to the Mercedes key fob proved a fit for the front door lock.

       At Ferguson’s prompting, Calhoun walked to the porch to speak with Ferguson, Loney,

and other officers. Before Calhoun reached the porch, Investigator John Khillah knocked, opened

the front door, and saw Calhoun’s girlfriend inside with a child.



                                                -3-
No. 19-2284, United States v. Calhoun


       On the porch, Calhoun again denied that he lived in or had access to the house, although

he said he did keep some shoes and clothes there. Loney texted Tyus to confirm that Calhoun had

not registered a different address; Tyus responded, confirming Calhoun’s residence on Wallace

Avenue.

       Shortly after the exchange on the porch, officers searched the house. Calhoun’s brother,

White, arrived during the search, asked to see his brother, and asked why the police were at his

brother’s house. Cake notified White of the probation compliance check. The search revealed

controlled substances, ammunition, and other drug-related items. Officers arrested Calhoun with

Loney’s authorization.

       A federal grand jury indicted Calhoun on one count of possession of a controlled substance

with intent to distribute in violation of 18 U.S.C. § 841(a)(1), (b)(1)(A)(viii), and (b)(1)(D).

Calhoun moved to suppress the evidence seized during the search of his house. The district court

denied Calhoun’s motion after an evidentiary hearing. Calhoun then entered a conditional guilty

plea, preserving his right to appeal the denial of the suppression motion. The district court

sentenced Calhoun to 180 months’ imprisonment to be followed by 5 years’ supervised release.

                                               II.

       “On appeal from the denial of a motion to suppress, we review the district court’s factual

findings for clear error and its legal conclusions de novo.” United States v. Sweeney, 891 F.3d
232, 235 (6th Cir. 2018) (citing United States v. Foster, 376 F.3d 577, 583 (6th Cir. 2004)). We

review all evidence “in the light most favorable to the government.” United States v. Ickes, 922
F.3d 708, 710 (6th Cir. 2019) (citing United States v. Gunter, 551 F.3d 472, 479 (6th Cir. 2009)).




                                               -4-
No. 19-2284, United States v. Calhoun


                                                  A.

       As a preliminary matter, the government argues that Calhoun lacks standing to challenge

the search of his home because he told officers that he did not live there. In the Fourth Amendment

context, “standing” is “a useful shorthand” for the requirement “that a person must have a

cognizable Fourth Amendment interest in the place searched” in order to challenge a search as

unconstitutional. Byrd v. United States, 138 S. Ct. 1518, 1530 (2018). Unlike the Article III

doctrine that shares its name, Fourth Amendment “standing” is not jurisdictional and “need not be

addressed before . . . other aspects of the merits of a Fourth Amendment claim.” Id.

       The district court did not consider Calhoun’s standing, concluding that the search was

constitutional in any event. We agree, and so we do not decide whether Calhoun retained a privacy

interest in his home despite his false statements to officers.

                                                  B.

       The Fourth Amendment protects individuals from “unreasonable searches and seizures.”

U.S. Const. amend. IV. The general rule that law enforcement may not conduct a search without

a warrant supported by probable cause does not apply to probationers subject to a search condition.

United States v. Knights, 534 U.S. 112, 121 (2001). Instead, a search is reasonable when law

enforcement has “reasonable suspicion” that the probationer has engaged in illegal conduct. Ickes,
922 F.3d at 711 (citing Knights, 534 U.S. at 121).

       The reasonable suspicion standard “requires . . . ‘considerably less than proof of

wrongdoing by a preponderance of the evidence,’ and ‘obviously less’ than is necessary for

probable cause.” Navarette v. California, 572 U.S. 393, 397 (2014) (quoting United States v.

Sokolow, 490 U.S. 1, 7 (1989)). A mere “inarticulate hunch[],” however, will not suffice. Terry

v. Ohio, 392 U.S. 1, 22 (1968). Based on the “totality of the circumstances of each case” officers



                                                 -5-
No. 19-2284, United States v. Calhoun


must have “a particularized and objective basis for suspecting legal wrongdoing.” United States

v. Herndon, 501 F.3d 683, 691 (6th Cir. 2007) (quoting United States v. Arvizu, 534 U.S. 266, 273

(2002)). Officers may “draw on their own experience and specialized training to make inferences

from and deductions about the cumulative information” that gives rise to reasonable suspicion.

Arvizu, 534 U.S. at 273.

       We begin with the in-person tip Investigator Ulman received from KVET’s known

confidential informant.1 Ulman and Ferguson both testified that the department would have

determined that the tipster here was “reliable and credible” before making him or her a confidential

informant. Evidence that an informant was known to law enforcement and had previously

provided reliable information can support the informant’s credibility. See Adams v. Williams, 407
U.S. 143, 146–47 (1972); United States v. Martin, 526 F.3d 926, 937 (6th Cir. 2008) (collecting

cases). And while the exact source of the informant’s knowledge here is unclear, the detailed

content of the informant’s report suggests a reliable basis of knowledge. See United States v.

Gatson, 776 F.3d 405, 408 (6th Cir. 2015) (“[A] tip from an identifiable informant who gives

reasonably detailed information can provide reasonable suspicion . . . .”). The informant identified

Calhoun and his brother, James Douglas White, by name. The informant provided Calhoun’s

address, which matched the address that Calhoun had on file with the probation office and where

Calhoun now concedes he was living at the time. The informant also gave detailed information




1
  Ulman learned that the tipster was a known confidential informant of KVET shortly after
speaking with him or her. Calhoun makes much of Ulman’s statement at the evidentiary hearing
that he did not believe that he had enough evidence to seek a warrant to search Calhoun’s home
immediately after speaking to the informant. But this statement reflects Ulman’s assessment
before he learned that the tip came from a known confidential KVET informant. And of course,
the reasonable suspicion necessary for a probationary search requires a lower level of evidence
than the probable cause needed to secure a search warrant. Therefore, Ulman’s statement does not
help Calhoun.
                                                -6-
No. 19-2284, United States v. Calhoun


about suspected criminal activity: someone had robbed Calhoun of $20,000, and Calhoun, in

retaliation, allegedly paid his brother to shoot up a house on the east side of Kalamazoo. See

United States v. Hensley, 469 U.S. 221, 234 (1985) (noting “the wealth of detail concerning the

robbery revealed by the informant” as one factor supporting reasonable suspicion that justified an

investigatory stop). Law enforcement also independently corroborated that the shooting had

occurred. “[S]ome independent corroboration by the police of the informant’s” report can support

reasonable suspicion of illegal activity. Bazzi v. City of Dearborn, 658 F.3d 598, 605 (6th Cir.

2011) (quoting United States v. Tuttle, 200 F.3d 892, 894 (6th Cir. 2000)); see also Illinois v.

Gates, 462 U.S. 213, 241–42 (1983).

       At the evidentiary hearing, Sergeant Ferguson testified that, based on his training and

experience, similar episodes of robbery and retaliation are “quite common” in the illegal drug

trade. As he explained, drug dealers tend to have large amounts of cash on-hand and are less likely

to report robberies to law enforcement, making them “easy target[s]” for theft. After the crime

reduction meeting, Probation Officer Loney looked up Calhoun in the relevant computer database.

Calhoun was on probation following a 2017 conviction for the delivery or manufacture of

marijuana.    Officers are entitled to rely on “specific, articulable facts” and “reasonable

inferences . . . based on [their] experience” to support reasonable suspicion. United States v.

McCauley, 548 F.3d 440, 445 (6th Cir. 2008); see also Martin, 526 F.3d at 937 (considering

defendant’s criminal history in conjunction with confidential informant’s tip to find probable cause

to support a search warrant). Based on the information available to them after the crime reduction

meeting, Loney and Ferguson suspected that Calhoun could have been involved in the shooting

and that he could be in possession of drugs and weapons in violation of his probation conditions.




                                                -7-
No. 19-2284, United States v. Calhoun


          Calhoun bolstered the officers’ suspicions when he greeted them with a series of lies at the

outset of the compliance check. This court has recognized that false statements to law enforcement

can support reasonable suspicion. See, e.g., United States v. Atchley, 474 F.3d 840, 848–49 (6th

Cir. 2007); Weaver v. Shadoan, 340 F.3d 398, 408 (6th Cir. 2003). Calhoun claimed that he did

not live in the house, that he would need to call his girlfriend to gain entry, and that no one was

inside.    At least with respect to Calhoun’s claim to live elsewhere, Loney knew that this

information conflicted with what Calhoun had told Probation Officer Tyus.

          A subject’s “evasive behavior is a pertinent factor in determining reasonable suspicion.”

Illinois v. Wardlow, 528 U.S. 119, 124 (2000). Sergeant Cake testified that Calhoun’s “physical

demeanor change[d]” once officers approached him on the sidewalk and that Calhoun engaged in

“a lot of strange movements and actions.” Calhoun put his phone to his ear while Cake was

questioning him. Cake testified that, in his experience, similar attempts “to tune the officer

out . . . mean[] that [a subject] [is] trying to avoid” the questioning. More than one officer testified

that it appeared as if Calhoun might be taking the opportunity to call someone in the house to

destroy or hide evidence. The district court found that “Calhoun essentially telegraphed to the

officers through his words, actions, and demeanor that there was something in the house he did

not want them to see.” We cannot say that this finding was clearly erroneous.

          As of this initial sidewalk encounter with Calhoun—if not earlier—law enforcement had

reasonable suspicion of criminal wrongdoing and probation violations. Under the totality of the

circumstances, the tip from a reliable informant who demonstrated detailed knowledge about

Calhoun’s potential involvement in a shooting, independent police verification that the shooting

had occurred, Calhoun’s prior record of drug offenses, the tip’s consistency with officers’

experience regarding individuals involved in the illegal drug trade, and Calhoun’s false statements



                                                  -8-
No. 19-2284, United States v. Calhoun


and evasive demeanor were enough to support reasonable suspicion. Therefore, the subsequent

search of Calhoun’s home was constitutional. See Knights, 534 U.S. at 121.

       Calhoun raises several arguments against the reasonableness of the search, but all are

unavailing. First, he characterizes the tip from the informant as having gone “stale” by the time

of the search. Calhoun does nothing to develop this argument, and therefore, it is forfeited.

Coleman v. Bradshaw, 974 F.3d 710, 721 n.6 (6th Cir. 2020). And, in any event, we find nothing

to suggest that the tip had lost its reliability during the course of the week. See Tuttle, 200 F.3d at

894 (concluding that tip was not stale when only a week passed between an informant’s report of

ongoing criminal activity and the issuance of a search warrant).

       Calhoun next suggests that because Loney was unfamiliar with him before the crime

reduction meeting and because his usual probation officer was on leave, it was unreasonable for

anyone to suspect that he had violated the terms of his probation. This argument has no merit.

Neither first-hand knowledge of criminal activity nor personal familiarity with a suspect are

prerequisites to reasonable suspicion. See Hensley, 469 U.S. at 231–33; Gatson, 776 F.3d at 408.

       Lastly, Calhoun argues that the search was unreasonable because law enforcement

“use[d] . . . a probation agent as a front or ‘stalking horse’” to investigate alleged criminal activity

without the need for a search warrant. Precedent forecloses this argument. Before the Supreme

Court’s decision in Knights, some courts held that a “warrantless search of a probationer” was

unconstitutional unless it was “a ‘special needs’ search conducted by a probation officer” to

monitor “compl[iance] with probation restrictions.” Knights, 534 U.S. at 117 (quoting Griffin v.

Wisconsin, 483 U.S. 868, 876 (1987)). But Knights rejected this argument. Id. at 117–18. And

so have we. “[T]he ‘stalking horse’ caveat, if it survives Knights at all, does not apply when a

probationer is subject to a valid search provision and law-enforcement officers have a reasonable



                                                  -9-
No. 19-2284, United States v. Calhoun


suspicion that the probationer is engaging in illegal activity.” Ickes, 922 F.3d at 712. Calhoun

was subject to a probationary search clause, and officers had reasonable suspicion that he was

engaged in illegal activity. Therefore, Calhoun’s “stalking horse” argument fails.

                                              ***

       We AFFIRM the district court’s denial of Calhoun’s motion to suppress.




                                              -10-